Allowable Subject Matter
1.         Claims 1-20 are allowed.
2.         The following is examiner's statement of reason for allowance.

          Monney (US Patent 9542050 B2) teaches a mobile device includes proximity sensor. Proximity sensor detects the distance of a user from a front face of mobile device. Proximity sensor uses the self-capacitance of a sensing element to determine whether a user is in proximity. Proximity sensor also determines the distance of the user from the front face of mobile device. Self-capacitance of the sensing element changes as a user's body part moves nearby proximity sensor. The operating system of mobile device is programmed to react when proximity sensor reports a user is in proximity to the mobile device.

          Atsumi (US PG-PUB 20150084902 A1) teaches The proximity sensor is, for example, an infrared proximity sensor. The proximity sensor outputs a detection signal when an object approaches the proximity sensor within a predetermined distance. The detection signal is input to the controller. When the electronic device is viewed from the cover panel side (front side), the proximity sensor is located on the rear side of the upper-side end portion of the cover panel. Thus, when an object such as the human head approaches the receiver hole, the proximity sensor outputs a detection signal. The sensor-sensing distance of the proximity sensor is, for example, from several millimeters to several tens of millimeters.

          Shepelev et al. (US PG-PUB 20170090610 A1) teaches the input device may also use a pre-emphasis stage when performing a negative ramp, i.e., when driving the voltage on the sensor electrode from V.sub.HIGH to a desired low voltage. Assuming zero voltage is the desired low voltage of the capacitive sensing cycle, the sensor module may output a negative voltage which causes the voltage on the sensor electrode to ramp down from V.sub.HIGH. Using a timing setting, the output of the sensor module may switch from the negative voltage to zero volts once (or sometime before) the voltage on the sensor electrode reaches zero volts. In this manner, positive and negative pre-emphasis voltages may be used to increase the ramp rate of the voltage on the sensor electrode. 

          Miwa (US PG-PUB 20110319128 A1) teaches The sensibilities of the first proximity sensor and the second proximity sensor are set so that a distance D2 (hereinafter, referred to as a detection distance D2) in which the second proximity sensor detects a detection object is longer than a distance D1 (hereinafter, referred to as a detection distance D1) in which the first proximity sensor detects a detection object, as shown in FIG. 10A. Therefore, even when a distance of the second proximity sensor from the cheek of the user is longer than a distance of the first proximity sensor from the ear, the second proximity sensor detects the proximity of the cheek.

Regarding claim 1, The prior art as recorded fails to teach either alone or in any obvious combination the claim as recited in combination with “wherein the touch controller provides a negative voltage to the proximity sensor when the proximity sensor detects that the object approaches the proximity sensor such that a shortest distance from the object to the proximity sensor is equal to or less than a first reference distance”. 

Regarding claim 13, The prior art as recorded fails to teach either alone or in any obvious combination the claim as recited in combination with “providing a negative voltage to the proximity sensor when detecting that the object approaches the proximity sensor such that a shortest distance from the object to the proximity sensor is equal to or less than a first reference distance; and stopping displaying an image when detecting that the object approaches the proximity sensor such that the shortest distance from the object to the proximity sensor is equal to or less than a second reference distance, which is less than the first reference distance”. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.


Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY ONYEKABA/Primary Examiner, Art Unit 2628